Citation Nr: 0935995	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  08-11 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for pseudo malaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk




INTRODUCTION

The Veteran had active service from August 1942 to March 
1946. 

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his March 2008 substantive appeal (on VA Form 9), the 
Veteran requested a Travel Board hearing before a Veterans 
Law Judge (VLJ) of the Board.  In an April 2009 letter, he 
was notified that his hearing had been scheduled for May 19, 
2009.  In a subsequent May 2009 letter, the Veteran stated 
that he wished to withdraw his request for a hearing.  So his 
hearing request is considered withdrawn.  38 C.F.R. 
§ 20.704(e) (2008).

The RO certified this appeal to the Board in August 2008 and, 
in February 2009, so more than 90 days later, the Veteran 
submitted additional evidence.  But he waived his right to 
have the RO initially consider it.  38 C.F.R. §§ 20.800, 
20.1304 (2008).
  
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay 
that will result from this remand, it is necessary to ensure 
there is a complete record upon which to decide this appeal 
so the Veteran is afforded every possible consideration.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. 

Here, the Veteran submitted a letter from his private 
physician, Dr. E.C., in February 2009 stating that the 
Veteran currently has severe hearing loss and recurrent 
malaria.  Additionally, the Veteran, a 2nd Lieutenant, has 
submitted credible statements indicating that he also 
currently has tinnitus.  The Board will concede that the 
Veteran has a tinnitus disability due to the subjective 
nature of the disability.  

The Veteran has submitted credible statements indicating that 
his bilateral hearing loss, tinnitus, and malaria arose 
during his active military service.  Specifically, the 
Veteran asserts that he suffered acoustic trauma during his 
training in Utah.  The evidence in the claims file confirms 
that the Veteran was stationed in Utah during a portion of 
his active military service, at which time he participated in 
chemical warfare training at the Dugway Proving Grounds.  He 
also participated in four weeks of chemical warfare training 
at the Edgewood Arsenal in Maryland.  In this regard, the 
Board finds it likely that some of those chemicals were 
delivered by means of various explosive devices.  The Board 
further finds it reasonable that, as a 2nd Lieutenant, the 
Veteran's training would have included training in the use of 
rifles and other weapons.  The Veteran also asserts that he 
developed malaria while stationed in the South Pacific - 
specifically on Guadalcanal Island.  The Veteran stated that 
he was treated for his malaria at a MASH unit on this island.  
The evidence in the claims file confirms that the Veteran was 
stationed in the South Pacific during a portion of his active 
military service.

Further, the Board does not currently have an audiogram on 
file to determine the extent of the Veteran's claimed 
bilateral hearing loss.  For the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

Therefore, medical examinations and opinions are needed 
regarding the etiology of the Veteran's current disabilities.  
The Board needs these opinions to fairly decide his claims.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Schedule the Veteran for an appropriate 
VA examination to determine whether he 
currently suffers from hearing impairment 
within the meaning of VA regulations as 
contained in the criteria of 38 C.F.R. 
§ 3.385 and tinnitus; and if so, to render 
a medical opinion indicating whether it is 
at least as likely as not (i.e., 50 
percent or more probable) that 
the Veteran's current tinnitus and 
bilateral hearing loss are attributable to 
his military service.

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  The examiner 
should specifically report the auditory 
thresholds in the applicable frequencies.  

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the pertinent 
medical and other history.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
whether he currently suffers from pseudo 
malaria, and if so, render a medical 
opinion indicating whether it is at least 
as likely as not (i.e., 50 percent or more 
probable) that the Veteran's current 
pseudo malaria is attributable to his 
military service.

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the pertinent 
medical and other history.

3.  Then readjudicate the Veteran's claims 
in light of any additional evidence.  If 
the claims are not granted to his 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration of the claims.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



